DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 12 are objected to because of the following informalities:  
Claim 1 recites "said flat surface having a base color of the pneumatic tire and non-colored" in line 11. The limitation is missing a verb. Examiner suggests --. . . and being non-colored--.
Grammar: claim 12 recites "wherein said inclined surfaces . . . having a base color of the pneumatic tire and non-colored" in lines 1-3. The limitation is missing a verb. Examiner suggests --wherein said inclined surfaces . . . have a base color of the pneumatic tire and are non-colored--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "said flat surface having a base color of the pneumatic tire and non-colored" in line 11. It is unclear how the flat surface can have a "base color" while also being "non-colored." The two properties appear to be contradictory. Further, Examiner notes that tires conventionally have a black color due to the presence of carbon black filler--such sidewalls are colored black. For the purpose of examination, it is assumed that the recitation of "non-colored" means that the flat surface has the base color of the tire. Examiner suggests deleting "non-colored."
Claim 12 recites the inclined surfaces as "having a base color of the pneumatic tire and non-colored" in lines 2-3. Claim 12 is unclear for the same reasons as those recited for claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP S63-106106, with English machine translation).
Regarding claim 1, Hayakawa discloses a pneumatic tire with marking (display medium 10) formed on the outer peripheral surface of the tire (pg 2, lines 51-53, see sidewalls Fig. 1-2). In the embodiment of Fig. 5, the marking comprises a recessed portion indented from an outer surface of the sidewall (see region 101) and a second portion (see region 102
The shape of the recessed portion (101) is in the form of a character and the outer peripheral edge of the second portion (102) is offset from the outer perimeter edge of the display bottom surface (see Fig. 5). Hayakawa teaches that surface d is a flat surface (pg 4, lines 124-140; "smooth surface d"). 
While Hayakawa does not expressly disclose the recessed portion's flat surface (101) as having a base color and the second portion (102) as a colored portion, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the marking as such since (1) Hayakawa teaches the first portion 101 as engraved/indented into the sidewall rubber and thus one would have expected the recessed surface to match that of the base sidewall rubber (lines 51-59); (2) Hayakawa teaches that the surface texture or color of the bulging portions can be different between the display regions 101 and 102 to enhance fashionability and visibility (pg 2, lines 56-59; pg 3, 87-91; pg 4, lines 142-146)--thus suggesting that the surfaces of 102 can alternatively have a different color.
As to colored portion being offset, the position of the colored portion (second portion 102) within the recessed potion (101) relates to a matter of ornamentation. Further, it is noted that Hayakawa recognizes in alternative embodiments that the position of the second portion 102 can be offset relative to the outline of the letter to create a decorative affect (see Figs. 3 and 4 embodiments). Additionally, in figure 6, the amount of offset at the bottom of the left/right side of the "A" is larger than the amount of offset at the opposed (top) side of the "A" (see annotated figure 6 below).

    PNG
    media_image1.png
    392
    807
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of the invention to have adjust the amount of offset the peripheral edge of the second portion 102 relative to the outer perimeter of the recessed portion 101 so as to be larger on one side than another based on aesthetic design choice and desired improvement in fashionability (see Hayakawa, lines 142-146; MPEP 2144.04).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP S63-106106, with English machine translation) as applied to claim 1 above, and further in view of Sudo (JP2012-001031, with English machine translation).
Regarding claim 2, Hayakawa discloses a region 101 that is recessed from the sidewall (lines 51-59) but does not disclose the recessed portion as formed of inclined surfaces which are gradually inclined toward an inner side from an opening edge with a flat surface disposed inside the inclined surfaces. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the walls as gradually inclined since Sudo, similarly directed towards tire sidewall markings, discloses markings that are recessed or protruding from the sidewall wherein the wall 
As to claim 12, while Hayakawa does not expressly disclose the inclined surfaces as having a base color, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the marking as such since Hayakawa teaches the first portion 101 as engraved/indented into the sidewall rubber and one would have expected the recessed surface to match that of the base sidewall rubber (lines 51-59).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable Hayakawa (JP S63-106106, with English machine translation) as applied to claim 1 above, and further in view of Sato (US 2008/0283169).
Regarding claim 9, while Hayakawa does not expressly disclose the length of the recessed portion in the tire radial direction, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the width as 15 to 45% of the section height since Sato, similarly directed towards a tire marking having indicia formed within a recess, teaches configuring the recess as 4 to 40mm in radial length to provide visibility and avoid external damage ([0042-0043]), which given the example tire size of 225/45R17 ([0138]; section height is 225mm * 45% = 101mm) yields a radial length of 4 to 40% of the section height, said range overlapping the claimed range.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP S63-106106, with English machine translation) as applied to claim 1 above, and further in view of Nakano (US 2010/0000648).
Regarding claim 10, Hayakawa does not expressly disclose the position of the recessed portion as a percent of the tire section height; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have positioned the recessed portion at 30 to 75% of the . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 9, 10, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Himuro (JP2012-076649) discloses a tire having recessed portion with color portion therein (see Fig. 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749